Execution Version
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.




DEVELOPMENT AGREEMENT
This Development Agreement (“this Agreement”) is entered into and effective as
of September 30, 2019 (“Effective Date”) by and between Howmedica Osteonics
Corp., a New Jersey corporation, also known as Stryker Orthopaedics (“Stryker”),
and Conformis, Inc., a Delaware corporation having a principal place of business
located at 600 Technology Park Drive, Billerica, MA 01821 (“Conformis”). Stryker
and Conformis are collectively referred to herein as the “Parties” and
individually as a “Party.”
WHEREAS, the Parties are concurrently entering into an asset purchase agreement
for Stryker’s purchase of certain Conformis assets concerning Patient-Specific
Instrumentation (“Asset Purchase Agreement”), and a License Agreement, a
Distribution Agreement and a Quality Agreement, as defined in and attached to
the Asset Purchase Agreement (collectively, such agreements are referred to
herein as the “Other Agreements”).
WHEREAS, Stryker and its Affiliates have developed and commercialized an
Off-The-Shelf Knee Implant offered under the trademark Triathlon.
WHEREAS, Conformis currently offers Patient-Specific Instrumentation for use
with its Patient-Specific Implants, including partial and total knee and hip
arthroplasty.
WHEREAS, Stryker desires that Conformis develop, in accordance with the R&D
Program, certain Patient-Specific Instrumentation to be used with the current
version of the Off-The-Shelf Knee Implant offered under the trademark Triathlon
(such Patient-Specific Instrumentation as so developed, the “KIB Product”).
THEREFORE, in consideration of the mutual representations, warranties and
covenants herein and in the Other Agreements constituting good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
1.1     Definitions. For purposes of this Agreement, the following terms shall
have the following meanings, and to the extent not defined in this section or
otherwise in this Agreement, a term shall have the meaning ascribed to it in any
of the Other Agreements:















--------------------------------------------------------------------------------







“Acceptance” and “Accept” have the meaning set forth in Article 3.4 of this
Agreement.


“Acceptance Criteria” has the meaning set forth in the R&D Work Plan.


“Acceptance Notification Period” has the meaning set forth in Article 3.3 of
this Agreement.


"Affiliate" has the meaning set forth in the Asset Purchase Agreement.


"Agents" means Third Parties who are acting under the direction or control of a
Party.


"Applicable Laws" means all applicable federal, state, local and foreign laws,
ordinances, rules, regulations, orders, writs, injunctions and decrees of any
kind.


“Asset Purchase Agreement” has the meaning set forth in the recitals.


“Change of Control” has the meaning set forth in the Asset Purchase Agreement.


"Claims" has the meaning set forth in Article 7.3(a) of this Agreement.


"Confidential Information" has the meaning set forth in the Asset Purchase
Agreement.


"Conformis Background IP" means any Invention, and all Intellectual Property
rights underlying such Invention, that is, as of the Effective Date, owned or
licensable by Conformis without causing a breach of, or incurring any obligation
to, a third party, in each case to the extent necessary or reasonably useful to
design, develop, manufacture, sell or otherwise exploit the KIB Product, and for
the avoidance of doubt, excluding the Purchased Assets, Conformis Foreground IP,
Stryker Background IP, Improved Stryker Background IP and Improved Conformis
Background IP.




2







--------------------------------------------------------------------------------







“Conformis Foreground IP” means any Invention first developed by Conformis after
the Closing Date other than in the performance of the R&D Program, and all
Intellectual Property rights underlying such Invention (for the avoidance of
doubt, excluding any Intellectual Property rights subsisting prior to the
Closing Date or generated in the performance of the R&D Program). For the
avoidance of doubt, Conformis Foreground IP shall not include any Inventions
using Stryker Confidential Information (which shall not include the Purchased
Assets for the purposes of the definition of Conformis Foreground IP) or Stryker
Background IP.
 
“Conformis Indemnified Parties” has the meaning set forth in Article 7.3(b) of
this Agreement.


“Conformis-Prosecuted Joint IP Rights” has the meaning set forth in Article 5.8
of this Agreement.


“Court” has the meaning set forth in the Asset Purchase Agreement.


“Deliverables” has the meaning set forth under the R&D Work Plan.
 
“Disclosing Party” has the meaning set forth in the Asset Purchase Agreement.


“Distribution Agreement” has the meaning set forth in the Asset Purchase
Agreement.


“Equipment” has the meaning set forth in Article 5.6(a) of this Agreement.


“Failure Notice” has the meaning set forth in Article 3.4 of this Agreement.


“Finally Rejects” has the meaning set forth in Article 3.4 of this Agreement.


“Force Majeure Event” has the meaning set forth in Article 10.4(a) of this
Agreement.




3







--------------------------------------------------------------------------------







“Improved Conformis Background IP” means any Invention to the extent first
arising in the performance of the R&D Program, whether or not embodied in the
KIB Product, that constitutes an improvement to Conformis Background IP,
Conformis Confidential Information (which shall not include any Confidential
Information owned or commonly owned by Stryker) or the Purchased Assets, and all
Intellectual Property rights underlying such Invention (but expressly excluding
all Transferred IP, Conformis Foreground IP, Conformis Background IP and Stryker
Background IP, and, for the avoidance of doubt, excluding all Intellectual
Property rights subsisting prior to the Closing Date).


“Improved Stryker Background IP” means any Invention to the extent first arising
in the performance of the R&D Program, whether or not embodied in the KIB
Product, that constitutes an improvement to Stryker Background IP or any Stryker
Confidential Information (which shall not include the Purchased Assets for the
purposes of this definition), and all Intellectual Property rights underlying
such Invention (but expressly excluding all Transferred IP, Conformis Foreground
IP, Conformis Background IP and Stryker Background IP, and, for the avoidance of
doubt, excluding all Intellectual Property rights subsisting prior to the
Closing Date).


“Insolvency Event” means, with respect to any Party, the occurrence of any one
of the following events:
(i)    an involuntary proceeding is commenced against such Party under any
applicable United States bankruptcy, insolvency, reorganization or other similar
United States or foreign law now or hereafter in effect, or a proceeding is
commenced seeking appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or other similar official) for such Party or for all or
any substantial part of its property and such proceeding shall not be dismissed
within [**] or an order for relief by a court of competent jurisdiction shall be
entered in any such proceeding; or
(ii)    such Party shall commence a voluntary proceeding under any applicable
United States or foreign bankruptcy, insolvency, reorganization or other similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case under any such law, or shall consent to the
appointment of or taking possession by a receiver, liquidator,


4







--------------------------------------------------------------------------------







assignee, custodian, trustee, sequestrator (or other similar official) of such
Party or of all or any substantial part of its property, or shall make an
assignment for the benefit of creditors.


"Intellectual Property" has the meaning set forth in the Asset Purchase
Agreement.


"Invention" means any idea, invention, discovery, know-how, data, work of
authorship, information, improvement, technology, process, concept or material,
whether or not patentable, copyrightable or protectable as a trade secret, and
whether or not reduced to practice or memorialized in writing.


"Joint CI" has the meaning set forth in the Asset Purchase Agreement.


“Joint IP” has the meaning set forth in Article 5.1(c) of this Agreement.


“Joint IP Rights” has the meaning set forth in Article 5.8 of this Agreement.


“KIB Product” has the meaning set forth in the recitals.


“KIB Product IP” means any Invention first arising in the performance of the R&D
Program, whether or not embodied in the KIB Product, and all Intellectual
Property rights underlying such Invention (but expressly excluding all
Transferred IP, Conformis Background IP, Stryker Background IP, Improved
Conformis Background IP and Improved Stryker Background IP, and, for the
avoidance of doubt, excluding all Intellectual Property rights subsisting prior
to the Closing Date).


“License Agreement” has the meaning set forth in the Asset Purchase Agreement.


“Off-The-Shelf Implant” has the meaning set forth in the Asset Purchase
Agreement.




5







--------------------------------------------------------------------------------







“Off-The-Shelf Knee Implant” has the meaning set forth in the Asset Purchase
Agreement.


“Other Agreements” has the meaning set forth in the recitals.


“Patents” has the meaning set forth in the Asset Purchase Agreement.


“Patient-Specific Implants” has the meaning set forth in the Asset Purchase
Agreement.


“Patient-Specific Instrumentation” has the meaning set forth in the Asset
Purchase Agreement.


"Person" has the meaning set forth in the Asset Purchase Agreement.


“Prior CDA” has the meaning set forth in the Asset Purchase Agreement.


“Purchased Assets” has the meaning set forth in the Asset Purchase Agreement.


“Receiving Party” has the meaning set forth in the Asset Purchase Agreement.


“Redelivery Period” has the meaning set forth in Article 3.4 of this Agreement.


"R&D Program" means work performed in the development of the KIB Product under
this Agreement pursuant to the R&D Work Plan.


"R&D Work Plan" means the research and development plan set forth in Exhibit 1.


“Relevant Indemnified Parties” means (a) if Stryker is the indemnified Party,
the Stryker Indemnified Parties and (b) if Conformis is the indemnified Party,
the Conformis Indemnified Parties.


6







--------------------------------------------------------------------------------









“Representatives” has the meaning set forth in the Asset Purchase Agreement.


"Stryker Background IP" means any Invention, and all Intellectual Property
rights underlying such Invention, that is, as of the Effective Date owned or
licensable by Stryker without causing a breach of, or incurring any obligation
to, a third party, in each case to the extent each such Invention is (a)
necessary or reasonably useful to design, develop, manufacture, sell and
otherwise exploit the KIB Product and (b) provided to Conformis by or on behalf
of Stryker in connection with Conformis’ activities under this Agreement, and,
for the avoidance of doubt, excluding the Transferred IP, Conformis Background
IP, Improved Conformis Background IP and Improved Stryker Background IP.


“Stryker Indemnified Parties” has the meaning set forth in Article 7.3(a) of
this Agreement.


“Stryker-Prosecuted Joint IP Rights” has the meaning set forth in Article 5.8 of
this Agreement.


"Termination Notice" means a written notice delivered by one Party to the other
Party of its election to terminate this Agreement pursuant to Article VIII.


"Third Party" has the meaning set forth in the Asset Purchase Agreement.


“Trademarks” has the meaning set forth in the Asset Purchase Agreement.


“Transferred IP” has the meaning set forth in the Asset Purchase Agreement.


“Triathlon” has the meaning set forth in the Asset Purchase Agreement.


"Wire Instructions" has the meaning set forth in the Asset Purchase Agreement.


7







--------------------------------------------------------------------------------









ARTICLE II
RESEARCH AND DEVELOPMENT PROGRAM
2.1    R&D Work Plan.    The Parties agree to conduct the R&D Program pursuant
to the R&D Work Plan and to perform their respective obligations therein. To the
extent Conformis’ performance under the R&D Program is delayed due to Stryker’s
delay in performing any of its obligations in accordance with the timelines in
the R&D Work Plan, the applicable timelines shall be deemed extended by a period
of time corresponding to the length of such portion of the delay attributable to
Stryker, on a day-by-day basis. The R&D Work Plan may be amended by mutual
written agreement of the Parties from time to time.
2.2    Agents or Third Parties. To the extent working with Agents or other Third
Parties is permitted under the R&D Work Plan, should a Party wish to engage an
Agent or any other Third Party in connection with the R&D Work Plan or any other
work under this Agreement, such Party must obtain in advance a written agreement
by such Agent or other Third Party (i) to assign to the Party all Inventions
conceived, created or generated by the Agent or other Third Party, and (ii) to
maintain all Confidential Information in confidence as set forth in Section 5.2.


ARTICLE III
DELIVERABLES AND COMPLETION
3.1    Deliverables. Subject to the remedies set forth in Section 3.4, Conformis
shall furnish Stryker with the Deliverables as defined in the R&D Work Plan, and
Stryker shall have the opportunity to analyze and test each Deliverable for the
purposes of determining Acceptance as set forth in the R&D Work Plan. Each
Deliverable shall be deemed to be completed once such Deliverable has been
Accepted (as defined below).
3.2    Free from Infringement.    Without the consent of Stryker, Conformis
shall not introduce any structure or methodology in the Deliverables (including
a Deliverable within a Product or a Stryker Product) that (1) raise a colorable
argument of patent infringement in the manufacture, use, sale, offer for sale or
importation of the Deliverable as such Deliverable


8







--------------------------------------------------------------------------------







is intended to be exploited under the Other Agreements, (2) misappropriate any
Confidential Information of any Third Party, or (3) otherwise violate any
Intellectual Property rights of any Third Party. For clarity, disclosure of a
matter on the Disclosure Schedules to the Asset Purchase Agreement shall not be
deemed consent by Stryker under this Section 3.2.
3.3    Completion. After a Deliverable has been furnished to Stryker, Stryker
(or its Agent designee) will be entitled to analyze and test the Deliverable to
determine if it operates in accordance with and otherwise conforms to the
applicable Acceptance Criteria set forth in R&D Work Plan. Conformis shall
provide such assistance as Stryker may reasonably request in such determination.
Stryker shall have [**] (“Acceptance Notification Period”) following the date
the Deliverable is received by Stryker to Accept or reject the Deliverable as
described in Section 3.4.
3.4    Acceptance or Rejection. Respecting any Deliverable for Milestone #1 or
Milestone #2, as set forth below, if Stryker determines that a Deliverable
operates in accordance with and otherwise conforms to the applicable Acceptance
Criteria pursuant to the R&D Work Plan, then Stryker will notify Conformis in
writing that Stryker Accepts such Deliverable. If Stryker reasonably determines
that a Deliverable does not operate in accordance with or otherwise conform to
the applicable Acceptance Criteria, then Stryker will provide Conformis with a
written notice of rejection within the Acceptance Notification Period describing
the defect in view of the relevant Acceptance Criteria and including sufficient
detail with respect to such Stryker testing and testing results as Conformis
reasonably requests (“Failure Notice”). Conformis shall have [**] (or such
longer period of time as may be agreed between the parties in good faith should
the scope and complexity of the applicable Deliverable warrant some longer
period of time) (“Redelivery Period”) following the date it receives the Failure
Notice to correct and redeliver the Deliverable. If Conformis timely delivers a
corrected version of the Deliverable within the Redelivery Period, then Stryker
will be


9







--------------------------------------------------------------------------------







entitled to repeat its acceptance analysis and testing process for the purposes
of determining Acceptance as set forth in the R&D Work Plan until such
Deliverable operates in accordance with or otherwise conforms to the applicable
Acceptance Criteria; provided, however, that if Stryker properly rejects a
particular Deliverable three (3) or more times in accordance with this Article
III, or if Conformis fails to deliver a version or corrected version, as the
case may be, of the Deliverable within any respective [**] period, Stryker may,
terminate this Agreement in accordance with Section 8.2(c) (in the event of such
three (3) rejections, Stryker “Finally Rejects” the Deliverable). Such
termination, together with the provisions of Section 5.2 of the License
Agreement, constitutes as Stryker’s sole remedy and Conformis’ exclusive
liability in the event of any such rejection or failure by Conformis to deliver
materially conforming Deliverables hereunder so long as such rejection or
failure does not arise from Conformis’ fraud, willful misconduct, gross
negligence or bad faith. Stryker shall be deemed to have accepted a Deliverable
timely furnished to it unless (a) the Deliverable fails to operate in accordance
with and otherwise conform the applicable Acceptance Criteria, and (b) Stryker
provides Conformis a written Failure Notice within the Acceptance Notification
Period in accordance with this Section 3.4 (any acceptance or deemed acceptance,
described in this Section 3.4, “Acceptance” or “Accept”). Acceptance of a
Deliverable shall not constitute a waiver of any rights Stryker may have based
on Conformis’ warranties set forth in this Agreement.
3.5    Payment for Milestones. Stryker shall pay to Conformis the following
milestone payments for the development work to be conducted hereunder if and
when the following milestones are met, as follows:
(a) Milestone #1 – Within thirty (30) days following the date on which Stryker
receives the first prototype of the Patient-Specific Instrumentation delivered
to it by Conformis in accordance with the R&D Work Plan, Stryker shall pay to
Conformis a total of two million U.S. dollars ($2,000,000); and


10







--------------------------------------------------------------------------------







(b) Milestone #2 – Within thirty (30) days following the date on which there is
a design freeze of the Patient-Specific Instrumentation for the KIB Product in
accordance with the R&D Work Plan, Stryker shall pay to Conformis a total of
three million U.S dollars ($3,000,000).
3.6    Payment.    Stryker shall make all payments to Conformis required herein
by wire transfer in accordance with the Wire Instructions. Such payments are
non-refundable and non-creditable except as set forth in the Other Agreements.

ARTICLE IV
RESTRICTIVE COVENANT
4.1    Exclusivity.    Except as specifically provided in the Distribution
Agreement, Conformis shall be prohibited from developing or assisting another in
developing, or causing another to develop, Patient-Specific Instrumentation for
Off-The-Shelf Knee Implants for any Third Party in the field of orthopedics
until January 1, 2032 (or earlier, to the extent set forth in Section 2.3.3.4 or
Section 2.3.5 of the Distribution Agreement), with the exception that Conformis
(including any entity involved in a Change of Control of Conformis, any such
entity an “Acquirer”), may develop Patient-Specific Instrumentation for any
Off-The-Shelf Implants of Conformis, an Acquirer or any of their Affiliates. For
purposes of clarity, the foregoing does not prevent Conformis from granting any
license, release, covenant not to sue or other immunity to any third party under
any Patents, including any such immunity that would authorize manufacture, use
or sale of Patient-Specific Instrumentation for Off-The-Shelf Knee Implants
outside the Buyer Field.


ARTICLE V
INTELLECTUAL PROPERTY
5.1     Inventions.
(a)    Inventorship of all Inventions developed by either Party, or both
Parties, in the performance of the R&D Program, shall be determined in
accordance with the inventorship laws of the United States, even to the extent
such Invention is not pursued in patent applications.
(b)    All right, title and interest in and to the Improved Stryker Background
IP will vest solely in Stryker. Conformis agrees to assign and hereby assigns to
Stryker all right, title and interest in and to all Improved Stryker Background
IP in which ownership in same has vested in


11







--------------------------------------------------------------------------------







Conformis by operation of law or by assignment by its employees or consultants;
and to facilitate such assignment to Stryker, Conformis agrees (i) to regularly
ensure that its employees and consultants timely make any appropriate
assignments to it of that which constitutes Improved Stryker Background IP, and
(ii) at Stryker’s reasonable request, to execute and have its employees and
consultants execute, as necessary, all assignments and any other documentation
necessary to perfect title in Stryker of such Improved Stryker Background IP.
(c)    All right, title and interest in and to the Improved Conformis Background
IP and KIB Product IP (“Joint IP”) shall be owned jointly by the Parties.
Subject to the limitations set forth in this Agreement, the Joint IP may be used
freely by either Party or its Affiliates and licensed to Third Parties by
Conformis and its Affiliates, on the one hand, outside of the Buyer Field or by
Stryker and its Affiliates, on the other hand, within the Buyer Field, in each
case, without the consent of, or duty to account to or notify, the other Party,
but, except with respect to external licenses of the Improved Conformis
Background IP by Conformis or its Affiliates to Third Parties, any external
Third Party license shall be governed in accordance with the last sentence of
Section 4.3(c) of the APA. Each Party to whom ownership is to vest in Joint IP
by operation of law or by assignment by its employees or Agents agrees to assign
and hereby assigns to the other Party an undivided one-half right, title and
interest in and to all Joint IP; and to facilitate such assignment, the Party
possessing such ownership agrees (i) to regularly ensure that its employees and
consultants timely make any appropriate assignments to it; and (ii) at the other
Party’s reasonable request, to execute and have its employees and consultants
execute, as necessary, all assignments and any other documentation to perfect
the undivided one-half right, title and interest in and to the other Party of
such Joint IP.
(d)    Notwithstanding anything to the contrary, the foregoing does not
constitute either (1) the grant by Conformis to Stryker of any license or
immunity of any kind with respect to the Conformis Background IP or Conformis
Foreground IP, regardless of the extent to which the Joint IP constitutes
improvements to the Conformis Background IP or Conformis Foreground IP, (2) the
grant by Stryker to Conformis of any license or immunity of any kind with
respect to the Stryker Background IP, or (3) the grant by either Party of any
license or immunity of any kind under any Intellectual Property rights owned by
such Party, regardless of whether the exploitation of the Joint IP would
infringe such Intellectual Property rights. Neither Party shall assign a partial
interest in


12







--------------------------------------------------------------------------------







the Joint IP or Joint IP Rights to any Affiliate or Third Party (i.e., neither
Party shall create any additional joint owners of the Joint IP), but each Party
may assign all of its right, title and interest in and to the Joint IP and Joint
IP Rights to an Affiliate or Third Party pursuant to and in accordance with
Section 10.2.
(e)    Conformis shall promptly disclose to Stryker all (i) Improved Stryker
Background IP, and (ii) Joint IP. Stryker shall promptly disclose to Conformis
all Joint IP.
(f)    To the extent required and for the avoidance of doubt, Stryker hereby
grants Conformis, and Conformis hereby accepts, a non-exclusive license to the
Stryker Background IP and Improved Stryker Background IP solely for purposes of
performing any obligations under this Agreement and the Distribution Agreement.
5.2    Confidential Information.    The provisions of Sections 4.3(a)-(i) of
Article 4 of the APA are incorporated herein as if fully set forth herein.
5.3    Maintenance of Records. Each Party shall prepare and maintain complete
and accurate records concerning all Inventions for the purpose of documenting
any possible Intellectual Property rights arising under this Agreement.
5.4    No Other Rights.
(a)    Conformis acknowledges and agrees that, as between the Parties, Stryker
owns all right, title and interest, including all Intellectual Property rights,
within the Stryker Background IP and Stryker’s Confidential Information,
including any Stryker Confidential Information underlying the Joint IP, and
that, under this Agreement, except as expressly set forth herein, Conformis
shall acquire no right, title, or interest in or to any of the foregoing, or any
other Intellectual Property rights that are owned or controlled by Stryker, by
implication, estoppel or otherwise.
(b)    Stryker acknowledges and agrees that, as between the Parties, Conformis
owns all right, title and interest, including all Intellectual Property rights,
in and to Conformis Background IP and Conformis’ Confidential Information,
including any Conformis Confidential Information underlying the Joint IP, and
that, under this Agreement, Stryker shall acquire no right, title, or interest
in or to any of the foregoing or any other Intellectual Property rights that are
owned or controlled by Conformis, by implication, estoppel or otherwise.
5.5    Employees and Consultants.


13







--------------------------------------------------------------------------------







(a)    Conformis shall ensure that all its employees, consultants, Agents or
other Third Parties who perform any portion of Conformis’ R&D Program
obligations under this Agreement have entered into written agreements with
Conformis whereby such employee, consultant, Agent or other Third Party assigns
to Conformis all ownership rights in any Inventions made or developed by such
employee, consultant, Agent or Third Party in the course of such R&D Program
work under this Agreement.
(b)    Stryker shall ensure that all its Affiliates and its or their employees,
consultants, Agents or other Third Parties who perform any portion of Stryker’s
R&D Program obligations under this Agreement have entered into written
agreements with Stryker whereby such employee, consultant, Agent or Third Party
assigns to Stryker all ownership rights in any Inventions made or developed by
such employee, consultant, Agent or Third Party in the course of such R&D
Program work under this Agreement.
5.6    Tangible Property.
(a)    All tooling, patterns, dies, gauges, jobs, fixtures, and all
specifications, drawings, samples, designs, software, firmware, programs,
formulae, and other tangible items (“Equipment”) furnished by Stryker to
Conformis in connection with this Agreement: (i) shall only be used in the
performance of the R&D Program; (ii) shall remain the property of Stryker; and
(iii) shall be disposed of or returned in good repair, normal wear and tear
excepted, by Conformis to Stryker at Stryker’s direction and expense upon
Stryker’s request. Conformis assumes risk of loss and damage to said items while
in its possession or under its control, subject to normal wear and tear.
Conformis shall notify Stryker promptly whenever any items of Stryker’s tangible
property are in need of repair or replacement. Stryker shall endeavor to mark
its property as property of Stryker for


14







--------------------------------------------------------------------------------







use only under this Agreement. Conformis waives any right it may have in law or
equity to withhold Stryker’s property.
(b)    All Equipment furnished by Conformis to Stryker in connection with this
Agreement: (i) shall only be used in the performance of the R&D Program; (ii)
shall remain the property of Conformis; and (iii) shall be disposed of or
returned in good repair, normal wear and tear excepted, by Stryker to Conformis
at Conformis’ direction and expense upon Conformis’ request. Stryker assumes
risk of loss and damage to said items while in its possession or under its
control, subject to normal wear and tear. Stryker shall notify Conformis
promptly whenever any items of Conformis’ tangible property are in need of
repair or replacement. Conformis shall endeavor to mark its property as property
of Conformis for use only under this Agreement. Stryker waives any right it may
have in law or equity to withhold Conformis’ property.
5.7    Trademarks. Nothing in this Agreement shall confer to any Party any
rights, whether by way of ownership, license or right to use, in any of the
Trademarks of any other Party. Conformis shall not use the Trademarks of Stryker
without Stryker’s prior written consent and Stryker shall not use the Trademarks
of Conformis without Conformis’ prior written consent.
5.8    Prosecution of Patent Rights. Stryker shall be solely responsible, in its
sole discretion, for preparing, filing, prosecuting and maintaining Patents
arising from all Improved Stryker Background IP. Stryker shall be solely
responsible for costs and expenses of preparing, filing, prosecuting and
maintaining any such Patents. Stryker shall have the first right to prepare,
file, prosecute and maintain Patents or copyrights arising from any Joint IP
that is not Improved Conformis Background IP (“Stryker-Prosecuted Joint IP
Rights”). Conformis shall have the first right to prepare, file, prosecute and
maintain Patents or copyrights arising from any Improved Conformis Background IP
(“Conformis-Prosecuted Joint IP Rights”, and together with the
Stryker-Prosecuted Joint IP Rights, “Joint IP Rights”). With respect to Joint IP
Rights, the non-prosecuting Party will have the right, but not the obligation,
to review and comment, and have the comments reasonably considered by the
prosecuting Party, with regard to the filing, prosecution,


15







--------------------------------------------------------------------------------







and maintenance of the Joint IP Rights. In this regard, the prosecuting Party
agrees to provide reasonable time for the non-prosecuting party to review and
comment prior to any deadline associated with such Patent. Conformis and Stryker
shall be equally responsible for costs and expenses of preparing, filing,
prosecuting and maintaining any such Joint IP Rights. Notwithstanding the
foregoing, in the event that the applicable Party decides not to file at all or
not to file a continuing or other application to maintain the viability of the
U.S part of a family of patents to which an application belongs, or decides to
abandon or discontinue the prosecution or maintenance of any of the Joint IP
Rights, such Party shall notify the other Party thereof, and such other Party
may elect to continue the prosecution (including non-provisional application and
PCT entry) or maintenance of such Joint IP Rights at its sole expense and in the
name(s) of both Stryker and Conformis. The provisions of Sections 5.1(c) and
5.1(d) and this Section 5.8 shall run with the Joint IP, and each party shall
ensure that any assignee of its interest in the Joint IP expressly assumes in
writing such provisions. Any Party pursuing Patent applications in accordance
with this Section 5.8 may disclose Confidential Information in patent
applications to the extent necessary to provide requisite support for claims
therein, provided however, the non-prosecuting Party will have the right, but
not the obligation, to review and comment on the scope and content of the
proposed disclosure, including the proposed disclosure of Confidential
Information, prior to submission of the first disclosure of same in any such
Patent applications, and have the comments reasonably considered by the
prosecuting Party. In this regard, the prosecuting Party agrees to provide
reasonable time for the non-prosecuting party to review and comment prior to any
such submission associated with such Patent.
5.9    Infringement and Defense.
(a)    Each Party may in its sole discretion enforce the Patents or other
intellectual property rights it solely owns pursuant to this Agreement, as well
as to defend against any assertions of invalidity, unenforceability or ownership
of such Patents.
(b)    The Parties shall confer and consult with respect to disputes with Third
Parties respecting the infringement, validity, enforceability or ownership of
any Joint IP, including the settlement thereof. Such consultation shall be for
the purpose of determining the best approach within such actions and neither
Party shall take any action to enforce or defend any Joint IP without the other
Party’s prior written consent.


16







--------------------------------------------------------------------------------







5.10    Publicity. Neither Party shall issue any press release or otherwise
publicize this Agreement or the development work to be conducted hereunder,
except in accordance with Section 4.2 of the APA.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
6.1    Representations, Warranties and Covenants. Each Party hereby represents
and warrants to, and covenants with, each other Party that:
(a)    Due Organization. Good Standing and Power. It is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the power and authority to own, lease and
operate its assets and to conduct the business now being conducted by it. It has
all requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder.
(b)    Authorization and Validity of Agreement. The execution, delivery and
performance by it of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly authorized and approved by all
necessary corporate or equivalent action on its part. This Agreement has been
duly executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Applicable Laws relating to or affecting creditors’ rights
generally and by general equity principles.
(c)    Absence of Conflicts. The execution, delivery and performance by it of
this Agreement and the consummation by it of the transactions contemplated
hereby do not and will not:
(i)    violate any Applicable Laws, regulations, orders, writs, injunctions or
decrees of any governmental, judicial, legislative, executive, administrative or
regulatory


17







--------------------------------------------------------------------------------







authority of the United States or any foreign country or of any state or local
governmental authority;
(ii)    conflict with, or result in the breach of any provision of, its
certificate or articles of incorporation, bylaws or equivalent organizational
documents;
(iii)    result in the creation of any lien or encumbrance of any nature upon
any property being transferred or licensed by it pursuant to this Agreement; or
(iv)    violate, conflict with, result in the breach or termination of or
constitute a default under (or event which with notice, lapse of time or both
would constitute a default under), any permit, contract or agreement to which it
is a Party or by which any of its properties or businesses are bound.
(d)    Consents. No authorization, consent or approval of, or notice to or
filing with, any governmental authority is required for the execution, delivery
and performance by it of this Agreement, other than those associated with
obtaining required regulatory approvals as contemplated hereby.
(e)    Employee and Consultant Obligations. Each of its employees, consultants
and Agents who will engage in activities on behalf of a Party under the R&D Work
Plan, or who will have access to Confidential Information, is contractually
obligated, or will be contractually obligated prior to his/her participation or
access, to (i) assign to the Party all Intellectual Property rights conceived,
made or discovered by such employee or Agent, whether solely or in collaboration
with others, in connection with such employee’s, consultant’s or Agent’s work
for the Party, and (ii) maintain the confidentiality of the Confidential
Information. To the extent applicable, it is the intent of the Parties that
ownership of all developments under this Agreement shall vest in the respective
Party by operation of law or by assignment prior to assignment to the other
Party pursuant to Article V.


18







--------------------------------------------------------------------------------







(f)    Debarment. No employee, consultant or Agent who will engage in activities
on behalf of such Party under the R&D Work Plan, or who will have access to
Confidential Information of the other Party, has been the subject of a debarment
proceeding under 21 U.S.C. § 335a, and has been excluded from participation in
any Federal or State or other government health care program.
6.2 EXCEPT AS EXPRESSLY PROVIDED ELSEWHERE IN THIS AGREEMENT, INCLUDING THE
REQUIREMENTS IN THE R&D WORK PLAN, CONFORMIS MAKES NO WARRANTY WITH RESPECT TO
THE SERVICES OR DELIVERABLES FURNISHED HEREUNDER, AND NO WARRANTIES OF ANY KIND,
WHETHER WRITTEN, ORAL, IMPLIED OR STATUTORY, INCLUDING WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE, SHALL
APPLY.


ARTICLE VII
LIMITATION ON LIABILITY AND INDEMNIFICATION
7.1    Responsibility and Control. Each Party shall be solely responsible for
the safety of its own employees, Agents and subcontractors with respect to their
activities related to this Agreement.
7.2    Limitation of Liability. EXCEPT FOR [**], IN NO EVENT WILL EITHER PARTY
BE LIABLE TO THE OTHER PARTY FOR [**], EVEN IF SUCH PARTY WAS ADVISED OR AWARE
OF THE POSSIBILITY OF SUCH DAMAGES. CONFORMIS’ LIABILITY ON A PER OCCURRENCE
BASIS UNDER SECTION 7.3(A)(IV) SHALL NOT EXCEED THE GREATER OF (I) $[**] AND
(II) THE AMOUNT OF INSURANCE COVERAGE ACTUALLY PAID TO CONFORMIS UNDER
THEN-CURRENT INSURANCE POLICIES OF CONFORMIS IN RESPECT OF SUCH DAMAGES. For the
purposes of this Section 7.2, “per occurrence” means the occurrence of any claim
or series of claims directly arising out of or resulting from the same act,
omission or event.
7.3    Mutual Indemnification.
(a)    Indemnification by Conformis. Conformis shall indemnify and hold harmless
Stryker, its directors, officers, employees, Agents and Affiliates and


19







--------------------------------------------------------------------------------







their respective successors, heirs and assigns (collectively the “Stryker
Indemnified Parties”) against any and all claims, suits, actions, and demands,
wherever brought and however denominated, brought by a Third Party (all of the
foregoing being referred to herein as “Claims”) against the Stryker Indemnified
Party including all damages, collateral damages and settlements arising
therefrom and reasonable outside attorneys’ fees and litigation expenses related
thereto, to the extent arising from or related to (i) any breach of Conformis’
representations, warranties or obligations under this Agreement, (ii) any
alleged violation of any Applicable Laws by Conformis, (iii) the negligence
(excluding any product liability Claim), gross negligence or intentionally
wrongful acts or omissions of Conformis, its employees, consultants, Agents and
Affiliates in their performance hereunder, and (iv) any portion of a Claim
alleging personal injury on account of product liability attributable to a
Deliverable (including a Deliverable within a Product or a Stryker Product).
Conformis shall have no obligation or liability with respect to any Claim under
Section 7.3(a)(iii) or Section 7.3(a)(iv) to the extent directly arising out of
or relating to: (1) any use of the Products in any manner not in accordance with
applicable documentation (e.g., instructions for use, package inserts, labels,
surgical guides and other materials provided by or approved by Conformis) that
is not a result of Conformis’ conduct; (2) damage to the Products occurring
after shipment that is not a result of Conformis’ conduct; or (3) any
modifications to the Products that are not contemplated by the instructions for
use thereto by any Person other than Supplier and that is not a result of
Conformis’ conduct. Notwithstanding anything to the contrary, Stryker’s sole
remedy and Conformis’ exclusive liability for breach of Section 3.2 with respect
to a Product or a Stryker Product shall be as set forth in Section 10.1(i) of
the Distribution Agreement.
(b)    Indemnification by Stryker. Stryker shall indemnify and hold harmless
Conformis, its directors, officers, employees, Agents and


20







--------------------------------------------------------------------------------







Affiliates and their respective successors, heirs and assigns (collectively the
“Conformis Indemnified Parties”) against any and all Claims against the
Conformis Indemnified Parties to the extent arising from or related to (i) any
breach of Stryker’s representations or warranties under this Agreement, (ii) any
alleged violation of any Applicable Laws by Stryker, and (iii) the grossly
negligent or intentionally wrongful acts or omissions of Stryker, its employees,
consultants, Agents and Affiliates in their performance hereunder.
(c)    Joint Liability. To the extent that Stryker, on the one hand, and
Conformis, on the other hand, each has indemnification obligations to the other
in connection with a single Claim, they will contribute to the aggregate
damages, liabilities, costs and expenses arising from such Claim in a proportion
reflecting the relative and comparative responsibilities and determined
liability of the Parties for such damages, liabilities, costs and expenses, as
well as any other relevant equitable considerations. The amount paid or payable
by a Party for purposes: of apportioning the aggregate damages, liabilities,
costs and expenses shall be deemed to include all reasonable legal fees and
expenses incurred by such Party in connection with investigating, preparing for
or defending against such Claim.
(d)    Indemnification Procedures. Claims for indemnification under this
Agreement shall be governed by the indemnification procedures set forth in
Section 5.5 of the Asset Purchase Agreement.
(e)    Settlement. If the indemnifying Party assumes the defense of a Claim, no
compromise or settlement of such claims may be effected by the indemnifying
Party without the indemnified Party consent unless: (a) there is no finding or
admission of any violation of Applicable Requirements or any violation of the
rights of any Person by the indemnified Party and no effect on any other claims
that may be made against the indemnified Party, (b) the sole relief provided is


21







--------------------------------------------------------------------------------







monetary damages that are paid in full by the indemnifying Party and (c) such
settlement includes as an unconditional release of liability by such Third Party
claimant in respect of all Indemnified Persons.


ARTICLE VIII
TERM AND TERMINATION
8.1    Term. The term of this Agreement shall begin as of the Effective Date and
continue until Acceptance of all Deliverables for Milestones #1 and #2 pursuant
to Section 3.4 and completion of Milestone #3, unless earlier terminated under
Section 8.2, as provided for under the Other Agreements, or as mutually agreed
by the Parties.
8.2    Termination.
(a)    Dissolution or Insolvency Event. Either Party may terminate this
Agreement effective immediately upon delivery of a Termination Notice if the
other Party is (A) dissolved or is seeking to dissolve itself under applicable
corporate law other than as part of a corporate restructuring under which its
assets were first transferred to an assignee under this Agreement in accordance
with Section 10.2; or (B) (i) becomes subject to an Insolvency Event, provided
that, no termination right shall exist in respect of an Insolvency Event that is
a chapter 11 case under the Bankruptcy Code if the Party subject to such chapter
11 case (x) continues to perform all of its material obligations under this
Agreement, (y) does not seek to reject this Agreement or take any action in such
chapter 11 case to disavow or undermine the rights of the other Party under this
Agreement, and (z) assumes this Agreement on or before any deadline in such
chapter 11 case for such assumption; notwithstanding the foregoing, nothing
herein shall limit or prevent the Party not subject to an Insolvency Event from
objecting to assumption or assumption and assignment of this Agreement or
requiring cure payments or adequate assurance


22







--------------------------------------------------------------------------------







of future performance as a condition of assumption or assumption and assignment.
(b)    Default. If any Party believes the other is in material breach of any of
its material obligations under this Agreement in a manner other than as set
forth in Article III to which this Section 8.2(b) does not apply, it may give
notice of such material breach to the allegedly breaching Party, which Party
shall have [**] (or such longer period of time as may be reasonably commensurate
with the effort reasonably required to remedy such default) in which to remedy
such default. If such alleged material breach is not remedied in the time period
set forth above, the Party alleging material breach shall refer the matter to
the chief executive officers of each Party, who shall meet and confer within
[**] after notice from the non-breaching Party of its desire for such a meeting.
If the Parties are unable to resolve any dispute in such meeting and no Action
has been brought in accordance with Section 10.8 with respect to such dispute,
the non-breaching Party may terminate this Agreement immediately upon delivery
to the defaulting Party of a Termination Notice. The non-defaulting Party’s
right to terminate this Agreement in accordance with this Section 8.2(b) shall
not be construed as an exclusive remedy.
(c)    If Stryker Finally Rejects any Deliverable for Milestone #1 or #2 in
accordance with Article III, Stryker may terminate this Agreement, which
termination shall be effective immediately upon delivery of a Termination Notice
to Conformis.
8.3    Surviving Rights/Obligations.
(a)    The provisions of Articles V, VI, VII and IX and Sections 8.3, 8.4, 10.1,
10.2, 10.5 – 10.13 and 10.15, together with any provisions required for the
interpretation or enforcement of any of the foregoing, shall survive the
termination or expiration of this Agreement, provided, however that Section
7.3(a)(iv) shall survive the termination or expiration of this Agreement for
only [**] thereafter. The termination of this Agreement shall not relieve any
Party from obligations that are expressly indicated to survive termination of
the Agreement.


23







--------------------------------------------------------------------------------







8.4    Return or Destruction of Confidential Information. Solely with respect to
Confidential Information in which a Party has no ownership interest at all,
owned or co-owned Confidential Information being exempt herefrom, upon
termination of this Agreement, unless independently authorized to retain such of
the Disclosing Party’s Confidential Information under an Other Agreement, each
Receiving Party shall, and shall direct its Representatives to, cease all use
and make no further use of any Confidential Information of the Disclosing Party
and shall, upon written request from the Disclosing Party, promptly return or
destroy all Confidential Information of the Disclosing Party (including copies
thereof) that is in tangible form (provided, however, that, with respect to
electronic imaging of the Disclosing Party's Confidential Information, such
materials shall be deleted and removed from access by an ordinary user from all
computer hard drives, servers and similar media but shall not require any action
to delete or erase such materials from any disaster recovery tapes or other
back-up media or any record retention or computer storage system so long as the
Receiving Party and its Representatives take such actions as are reasonably
likely to prevent access to such materials by any person other than information
technology and other administrative employees who are responsible for
maintaining those disaster recovery tapes and other back-up media) and any
documents created by the Receiving Party or any of its Representatives
containing Confidential Information of the Disclosing Party. The Receiving Party
shall provide to the Disclosing Party written certification of destroyed
Confidential Information of the Disclosing Party promptly following the
destruction thereof. Notwithstanding the foregoing, the Receiving Party and its
Representatives may retain one copy of any Confidential Information of the
Disclosing Party in a secure location in the Receiving Party's legal department
for the purpose of establishing compliance with Applicable Laws (including
professional standards) and for defending or maintaining any litigation
(including any administrative proceeding) relating to this Agreement, the Other
Agreement, the Prior CDA or the Confidential Information, provided that all such
information shall continue to be kept confidential pursuant to the terms of this
Agreement.




24







--------------------------------------------------------------------------------







ARTICLE IX
RECORD-KEEPING AND AUDITS
9.1    Records Retention. Each of the Parties shall record in written or
electronic form all material information with respect to the performance of its
obligations relating to the R&D Program in accordance with standard industry
practices.


ARTICLE X
MISCELLANEOUS
10.1    Agency. Neither this Agreement nor any of the Other Agreements creates
any partnership, agency or other relationship among the Parties for any purpose,
including for all tax purposes. No Party is granted any right or authority to
assume or to create any obligation or responsibility on behalf or in the name of
the other Party or to bind the other Party in any manner whatsoever.
10.2    Assignment and Change of Control. Except as otherwise provided herein, a
Party shall not have the right to assign any of its rights or obligations under
this Agreement (whether through a merger, sale of stock, or otherwise) without
the prior written consent of the other Party; except that, either Party shall be
permitted, without any need for the other Party’s consent, to assign this
Agreement (a) in whole or in part to an Affiliate (provided, however, that once
such Person is no longer an Affiliate of the assigning Party, such former
Affiliate shall assign this Agreement back to the assigning Party), provided
that the assigning Party provides the other Party notice of any such assignment
provided further that failure to provide such notice of such assignment shall
not render such assignment void; or (b) to a Third Party in connection with sale
or transfer of all or substantially all of the assigning Party’s business or
assets relating to the subject matter of this Agreement, whether by Change of
Control, merger, sale of assets or otherwise; provided, however, that, with
respect to clause (b), (i) any assignment of this Agreement shall be void and
have no effect unless and until the assignee assumes the


25







--------------------------------------------------------------------------------







obligations of the assigning Party in a written instrument, a copy of which is
provided to the other Party; and (ii) any assignment of this Agreement must be
accompanied by a simultaneous assignment of the Other Agreements to the same
assignee, and the assigning Party’s interest in the Purchased Assets to the same
assignee unless otherwise agreed by Conformis in advance, which agreement shall
not be unreasonably withheld. Any assignment in whole or in part shall not
relieve the assigning Party of its obligations hereunder. If and to the extent
that a Party assigns any of its rights and/or obligations hereunder in
accordance with this Section 10.2, then this Agreement shall be binding upon the
assignee to the same extent as if it were a Party hereto. Any assignment not in
accordance with this Section 10.2 shall be void.
10.3    Further Actions. Each Party agrees, subsequent to the execution and
delivery of this Agreement and without any additional consideration, to execute,
acknowledge and deliver such further documents and instruments, and to do all
such other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.
10.4    Force Majeure.
(a)    In the event that either Party is unable to perform any of its
obligations under this Agreement, or to enjoy any of its benefits because of
fire, natural disaster, action or decrees of Governmental Entities or any other
event not within such Party’s reasonable control (a “Force Majeure Event”), the
Party who has been so affected shall give written notice to the other Party as
soon as practicable and shall do everything reasonably possible to resume
performance. Upon receipt of such notice, all obligations under the Agreement
shall be immediately suspended. If the period of nonperformance exceeds [**]
from the receipt of notice of the Force Majeure Event, the Party whose ability
to perform has not been so affected may, by giving written notice, terminate the
Agreement. Any acceptance or warranty period affected by a Force Majeure Event
shall likewise be extended for a period equal to the duration of such Force
Majeure Event. As applied to this Section 10.4


26







--------------------------------------------------------------------------------







and to determine whether an event is reasonably beyond control of a Party,
materials shortages, strikes, slowdowns, other labor related delays or events
resulting from a Party’s, its Affiliates or their respective agents' negligence,
gross negligence, fraud or intentional misconduct are not Force Majeure Events.
(b)    Notwithstanding the provisions set forth in Section 10.4(a), above, a
Force Majeure Event shall not include any governmental action of an enforcement
nature that arises from or relates to either Party’s failure to comply with any
federal, national, state, provincial, international, or local law, statute,
regulation or ordinance applicable to such Party’s performance hereunder.
10.5    Notices. All notices, requests, demands, waivers, instructions, consents
and other communications to be given pursuant to the terms of this Agreement
will be in writing and will be deemed to have been duly given upon receipt if
delivered by hand, sent by a nationally recognized overnight mail service, or
mailed by registered or certified mail, return receipt requested, postage
prepaid:
If to Stryker, addressed to:
Howmedica Osteonics Corp.
c/o
Stryker Corporation
Attn: Legal Department, [**]
325 Corporate Drive
Mahwah, NJ 07430


If to Conformis, addressed to:
Conformis, Inc.
Attn: Chief Executive Officer and
General Counsel
600 Technology Park Drive
Billerica, MA 01821


With a copy (which shall not constitute notice) to:


27







--------------------------------------------------------------------------------







WilmerHale
Attn: Jason Kropp, Esq.
60 State Street
Boston, MA 02109


Any Party may change its address, telephone number, or facsimile number by prior
written notice to the other Party.
10.6    Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by the Party against
whom enforcement of any such modification or amendment is sought. Conformis may
waive compliance by Stryker or Stryker may waive compliance by Conformis with
any term or provision of this Agreement on the part of such Party to be
performed or complied with, but only by an instrument in writing. The waiver by
any Party of a breach of any term or provision of this Agreement will not be
construed as a waiver of any subsequent breach.
10.7    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of New York State (without regard to the conflict of
laws provisions thereof).
10.8    Jurisdiction. Subject to Section 10.14, the federal and state Courts of
New York State shall have exclusive jurisdiction to hear and decide any suit,
Action or proceedings, and to settle any disputes, which may arise out of or in
connection with this Agreement; provided, however, that each Party shall have
the right to institute judicial proceedings in any court of competent
jurisdiction against the other Party or anyone acting by, through or under the
other Party, in order to enforce an Order entered by federal state courts of New
York. Each Party shall cause its applicable permitted Third Party sublicensees
and Affiliates receiving any rights or benefits (including the receipt of any
Confidential Information) under this Agreement to be bound by this Section 10.8
prior to their exercise of any such rights or receipt of any such benefits. If
such Party fails to comply with the foregoing sentence


28







--------------------------------------------------------------------------------







with respect to any such Third Party or Affiliate, the other Party shall have
the right to seek relief in any court of competent jurisdiction in connection
with any dispute involving such Third Party or Affiliate.
10.9    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any term or other
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid, illegal or unenforceable by a Court of competent
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity, illegality or
unenforceability, nor shall such invalidity, illegality or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
10.10    Entire Agreement and Third-Party Beneficiaries. This Agreement
(including the Other Agreements) contains the entire agreement by and among the
Parties with respect to the subject matter hereof and there are no agreements,
understandings, representations or warranties between the Parties other than
those set forth or referred to herein. This Agreement is not intended to confer
upon any Person not a party (or their successors and assigns permitted by
Section 10.2), and to the extent expressly provided, their Affiliates, Agents,
employees and representatives, any rights or remedies hereunder, except that
Section 7.3(a) and Section 7.3(b) hereof are intended to benefit, and to be
enforceable by, any of the Relevant Indemnified Parties therein described.
10.11    Jointly Prepared. This Agreement has been prepared jointly and shall
not be strictly construed against any Party.


29







--------------------------------------------------------------------------------







10.12    Expenses. Except as otherwise set forth in this Agreement and the Other
Agreements, all legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby will be paid by the
Party incurring such costs and expenses.
10.13    Counterparts and Electronic Transmission. This Agreement may be
executed in one or more counterparts, all of which will be considered one and
the same agreement, and will become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Party. This
Agreement may be executed and delivered by facsimile or e-mail transmission with
the same effect as if a manually signed original was personally delivered.
10.14    Negotiation in Event of Dispute. In the event of any dispute or
disagreement between any of the Parties as to the interpretation of any
provision of this Agreement or any agreement incorporated herein, the
performance of obligations hereunder or thereunder, or any other disputed matter
relating hereto or thereto, such matter, upon the written request of any Party,
will be referred to an executive of each Party. Such executives will promptly
meet in good faith to resolve the dispute. If the executives do not agree upon a
decision within thirty calendar days after the reference of the matter to them,
any Party will be free to exercise any remedies available to it.
10.15    Rules of Construction. As used in this Agreement, the words “include”,
“includes” and “including” means “including without limitation”, and no
inferences or conclusions of any sort shall be drawn from the fact that in some
instances in this Agreement the words “include”, “includes” and “including” are
actually followed by the phrase “without limitation” or the equivalent while in
other instances they are not. Except where the context expressly requires
otherwise, the use of any gender herein will be deemed to encompass references
to any gender, and the use of the singular will be deemed to include the plural
(and vice versa).


30







--------------------------------------------------------------------------------







[Signature Page Follows]








31







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have caused this Development Agreement to be
duly executed as of the respective dates written below.


HOWMEDICA OSTEONICS CORP.
 
CONFORMIS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Spencer Stiles
 
By:
/s/ Mark A. Augusti
Name:
Spencer Stiles
 
Name:
Mark A. Augusti
Title:
President
 
Title:
President and CEO
Date:
September 26, 2019
 
Date:
9-30-2019









[Signature Page to Development Agreement]









--------------------------------------------------------------------------------


Execution Version
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

















